Citation Nr: 0901221	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  04-39 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for a 
lumbosacral strain.

3.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from December 1968 to 
September 1971.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  In May 2007, the Board remanded 
the veteran's case to the RO for further evidentiary 
development.


FINDINGS OF FACT

1.  The veteran's post traumatic stress disorder is 
manifested by not more than occupational and social 
impairment with reduced reliability and productivity.

2.  The veteran's lumbosacral strain is not manifested by a 
limitation of forward thoracolumbar flexion to 30 degrees or 
less, or by favorable ankylosis of the entire thoracolumbar 
spine.

3.  Service connection is in effect for post traumatic stress 
disorder, evaluated as 50 percent disabling; a lumbosacral 
strain, evaluated as 20 percent disabling; tinnitus, 
evaluated as 10 percent disabling; onychomycosis of the big 
toenails, evaluated as 10 percent disabling; and for otitis 
externa and bilateral hearing loss, each evaluated as 
noncompensable.  The combined evaluation is 60 percent.

4.  The preponderance of the evidence is against finding that 
the veteran's service-connected disabilities alone are so 
severe as to preclude all forms of substantially gainful 
employment consistent with his education and occupational 
background.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, the 
schedular criteria for a 50 percent rating, but not more, for 
post traumatic stress disorder, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2008).

2.  The schedular criteria for a rating in excess of 20 
percent for a lumbosacral strain have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 3.102, 
3.159, 4.71a, Diagnostic Code 5237 (2008).

3.  The criteria for a total disability rating based upon 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 4.1, 3.340, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The requirements of 38 U.S.C.A. § 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  While 
VA failed to fully comply with the provisions of 38 U.S.C.A. 
§ 5103 prior to the rating decision in question, VA notified 
the veteran in May 2007 and March 2008 correspondence of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claim, and notice of what part VA will 
attempt to obtain.  He was provided with notice of the 
specific rating criteria for PTSD and lumbosacral strain in 
October 2004 and June 2008.  He was provided notice in March 
2008 correspondence how effective dates are determined.  
Information concerning the effective date for the increased 
rating for PTSD, granted herein, will be provided by the RO.  
If appellant then disagrees with the RO's action, he may 
appeal that decision.  The claim was readjudicated in October 
2008.  Thus, any timing error was cured and rendered 
nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the case or supplemental statement of the case 
[SSOC], is sufficient to cure a timing defect).

VA has also fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  The veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claims 
and did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal. 

II.	Legal Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment and personnel records, pertinent VA and non-VA 
medical records and examination reports, and lay statements.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims files shows, or fails to show, with 
respect the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

A.	Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD and lumbosacral strain 
warrant higher disability ratings.  Disability evaluations 
are determined by the application of a schedule of ratings 
which is based, as far as can practically be determined, on 
the average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Each service-connected disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Additionally, 
although regulations require that a disability be viewed in 
relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when 
assigning a disability rating, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994). Nevertheless, the Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield , 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In December 2003, the RO received the veteran's claim for 
increased ratings.


1. PTSD

Service connection for an anxiety neurosis was granted by the 
RO in a February 1972 rating decision that awarded a 30 
percent disability rating.  In January 1975, the RO reduced 
that rating to 10 percent.  In the April 2004 rating decision 
on appeal, the RO awarded a 30 percent rating for the 
veteran's service-connected psychiatric disability, now 
recharacterized as PTSD. 

The veteran's PTSD is evaluated as 30 percent disabling, 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Diagnostic Code 9411 provides that a 30 percent rating is in 
order when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
Id.

A 50 percent rating under Diagnostic Code 9411 is warranted 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships. 

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.  

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM IV), page 32).  A GAF score of 41 to 50 
indicates serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score of 51 
to 60 indicates the examiner's assessment of moderate 
symptoms (e.g., a flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 61 to 70 
denotes some mild symptoms (e.g. depressed mood and mild 
insomnia) or some difficulty in social and occupational 
functioning.

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF scores.  See 38 
C.F.R. § 4.130.  Rather, GAF scores are but one factor to be 
considered in conjunction with all the other evidence of 
record.

When it is not possible to separate the effects of a non-
service-connected condition from those of a service-connected 
disorder, reasonable doubt should be resolved in the 
claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service- 
connected disability.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998); see also 38 C.F.R. § 3.102; Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (factors listed in the 
rating formula are examples of conditions that warrant a 
particular rating and are used to help differentiate between 
the different evaluation levels.).

The veteran contends that he is entitled to a higher rating 
for his service-connected PTSD.  Upon review of the evidence 
of record, the Board concludes that the objective medical 
evidence is in approximate equipoise as to whether a 50 
percent rating is warranted.  Hence, to that extent the claim 
is granted.

Vet Center records, dated from November 2003 to January 2004, 
describe the veteran's complaints of sleep difficulty, anger 
outburst, anxiety, and feelings of guilt.

During a March 2004 VA examination, the veteran continued to 
complain of increased irritability, sleep difficulty, and 
anxiety.  He said he angered easily, including while driving, 
and then recognized he was wrong.  He reported that he was 
married to his second wife for nearly 30 years, with whom he 
had a good marriage, and an adult son.  He said that he quit 
high school in the 10th grade to enter service where he 
received his general equivalency diploma.  Postservice he 
completed two years of college.  The veteran was self-
employed at an auto body business in which he worked part-
time and that his son took over.  He denied receiving any VA 
treatment for his PTSD.  

Objectively, the veteran was pleasant and cooperative.  He 
spoke rapidly with profanity.  He appeared somewhat agitated 
but denied visual, auditory, or tactile hallucinations and 
was oriented.  His concentration was unimpaired.  His affect 
was one of anxiety.  While the veteran reported some 
compulsive-like behaviors, such as frequent showering and 
hand-washing, he denied suicidal ideation or intent, but felt 
useless.  He denied symptoms of panic attacks.  He said he 
had difficulty completing everyday household tasks because he 
was easily distracted and this also happened at worked.  He 
enjoyed shopping and going to the gym daily, and had several 
friends.  

The VA examiner noted that the veteran had flashbacks, 
persistent symtoms of numbing of general responsiveness that 
took the form of markedly diminished interest in significant 
activities, and a feeling of detachment from others.  The 
veteran also experienced increased arousal in the form of 
sleep difficulty, irritability and anger outbursts, 
hypervigilance, and an exaggerated startle response.  The VA 
examiner reported that the veteran had periods of remission 
he was able to work and enjoy other activities.  Chronic and 
moderate PTSD was diagnosed, as well as bipolar disorder, 
major depressive disorder, and a mild obsessive-compulsive 
disorder.  A global assessment of functioning score of 60 was 
assigned.  According to the VA examiner, the veteran's PTSD 
had a minimal negative impact on his ability to perform 
physical or sedentary work because he continued to work part-
time, and worked out at a gym daily.

VA outpatient medical records include those from the 
outpatient mental hygiene clinic (MHC), dated from April 2005 
to March 2008, and show that the veteran's service-connected 
PTSD was treated with regular outpatient psychotherapy and 
prescribed medication.  His global assessment of functioning 
scores ranged from 51 to 70.  

An April 2005 VA outpatient record reflects the veteran's 
report of having panic attacks that occurred erratically, and 
approximately three times a month.

Then, when initially evaluated by a mental hygiene clinic 
psychiatrist in August 2005, the veteran said that he stopped 
working a year earlier due to irritability with staff and 
customers at the auto body shop he owned.  He took himself 
off the payroll and paid others to run it.  In March 2006, 
the veteran reported that he put his business up for sale 
because he could not deal with the stress.  In June 2006, the 
veteran told his mental hygiene clinic psychiatrist that he 
just remodeled his home and recently started a business 
called "Home Medic".  

In September 2006, when seen by mental hygiene clinic 
psychiatrist, the veteran said that he started a business and 
had all the business he wanted to have.  He worked two days a 
week, and got his business by word of mouth.  He planned to 
lease his body shop to someone who previously worked for him 
and have his son join the business.  At that time, the 
veteran's mood seemed brighter, although his thought form was 
slightly rambling.  His speech was slightly rapid and eye 
contact was intermittent.  Insight was mixed and judgment 
fair.  A global assessment of functioning score of 70 was 
assigned.

When seen in the VA mental hygiene clinic in March 2008, the 
veteran reported symtoms of anxiety and mood disturbance and 
was concerned about anger, sleep disturbance, nightmares, 
flashbacks, and depressed mood.  The examiner noted that the 
veteran was cooperative and well-groomed, with a less 
irritable affect and a "down" mood, a pleasant manner, and 
good eye contact.  Insight and judgment were grossly intact 
and the veteran was fully oriented.  A global assessment of 
functioning score of 50 was assigned and it was noted that 
the last global assessment of functioning score was 70 in 
September 2006.

During his April 2008 VA psychiatric examination, the veteran 
complained of easy anger, anxiety, and combat-related 
flashbacks and sleep difficulty.  However, he was still 
married to his second wife for over 30 years and described it 
as a good marriage.  He had one son and two grandchildren 
with whom he visited several times a week.  The veteran 
reported staying very busy and active, and reported that he 
tried to regularly visit the gym.  He reported angering 
easily and having a poor control over his temper.  The 
veteran indicated that he and his son previously worked at 
the appellant's auto body shop and car lot.  The appellant, 
however, no longer worked there, and his son was unable to 
maintain the business.  Hence, there was a plan to sell the 
shop in 2009.  The veteran said that he tried to start a new 
handyman business but could not continue due to having anger 
issues and an inability to deal with people.  He tried to 
keep busy but was limited due to anger issues and back 
problems.  He refinished furniture and remodeled a second 
home.  His income came from multiple rental problems, his 
leased auto body shop, and investment interest.  

Objectively, the veteran was pleasant and cooperative and 
spoke rapidly but without pressure.  While he appeared 
anxious, he did not use any profanity, denied visual, 
auditory, or tactile hallucinations, and was oriented.  The 
veteran described some compulsive behaviors like being 
particular about linearity and cleaning frequently.  He 
mentioned having panic episodes and panic attacks, with no 
significant triggers.  He denied suicidal and homicidal 
ideation.  The veteran denied current depression but anger 
was a major issue.  The VA examiner reported that the 
veteran's persistent symtoms included anger, a sense of a 
foreshortened future and worrying about how to eliminate his 
combat-related memories, increased arousal, sleep difficulty, 
and anger outbursts and irritability. The Axis I diagnoses 
included PTSD, bipolar disorder, not otherwise specified, and 
a mild obsessive compulsive disorder.  A global assessment of 
functioning score of 60 was assigned.  The VA examiner 
commented that the veteran's PTSD symtoms were re-emerging 
due to his lack of work and being occupied with his time.  It 
was opined that the veteran's post traumatic stress disorder 
had a moderate impact on his ability to do physical or 
sedentary work, with which the veteran had difficulty coping.

After reviewing the record and the relevant rating criteria, 
it is concluded that a 50 percent rating, but no more, is 
warranted for the veteran's PTSD.  The recent VA exams and 
outpatient treatment records suggest that a 50 percent rating 
is possibly in order.  The March 2004 VA examiner described 
the veteran as moderately impaired and assigned a global 
assessment of functioning score of 60.  In September 2006, a 
VA psychiatrist said the veteran's thought form was slightly 
rambling, his speech slightly rapid, and his eye contact 
intermittent, although a global assessment of functioning 
score of 70 was assigned.  Notably, in March 2008, a global 
assessment of functioning score of 50 was assigned and a VA 
examiner reported the veteran's anxiety, sleep problems and 
anger management issues.  But in April 2008, a VA 
psychiatrist described the veteran as oriented and moderately 
impaired and assigned a global assessment of functioning 
score of 60.  It seems that the global assessment of 
functioning scores in this case are not in line with the 
symptoms reported.  Thus, there is some basis for an 
increased rating as discussed herein.

The available outpatient records reflect the veteran's 
complaints of anger, combat-related sleep difficulty, 
anxiety, panic attacks, and hyper arousal.

As noted above, a global assessment of functioning score is a 
scale reflecting a patient's psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health and illness. Carpenter, 8 Vet. App. at 242.  It 
is wholly appropriate for adjudicators to look to these 
scores in evaluating psychiatric disability since, as noted 
above, the evaluation of such disabilities involves the 
application of a rating schedule that in turn is based on 
average impairment of earning capacity.

The March 2004, VA examination report reflects symptoms 
consistent with a 50 percent evaluation.  The more recent 
objective medical evidence, including the April 2008 VA 
examination report, further demonstrates that the veteran 
reported panic attacks, anxiety, anger and irritability, 
sleep difficulty and nightmares, intrusive thoughts, hyper 
arousal, and a sense of a foreshortened future.

As noted above, the veteran's PTSD symptoms fluctuate.  While 
in March 2004 and September 2006, the VA mental health 
examiners and providers assigned global assessment of 
functioning scores of 60 and 70, respectively, denoting 
moderate to mild social and occupational impairment, in March 
2008, a VA mental health provider assigned a global 
assessment of functioning score of 50, denoting serious 
symptoms but, in April 2008, a VA psychiatrist assigned a 
global assessment of functioning score of 60, denoting 
moderate impairment.

In view of the foregoing, the Board concludes that the 
evidence is at least in relative equipoise as to whether it 
is reasonable to conclude that the disability picture is 
comparable to a 50 percent evaluation.  Overall, the evidence 
shows that there is a question as to which of the two 
evaluations should apply, 30 percent or 50 percent, since the 
current level of disability arguably, but not clearly, 
approximates the criteria for a 50 percent evaluation.  Thus, 
the Board concludes, with resolution of reasonable doubt in 
the appellant's favor, that a 50 percent rating under 
Diagnostic Code 9411 is warranted, under the regulations 
currently in effect.  38 C.F.R. § 4.7.

The record does not show persistent symptoms that equal or 
more nearly approximate the criteria for a rating in excess 
of 50 percent.  First, the increase to 50 percent is 
warranted only through the application of the reasonable-
doubt doctrine.  Second, while the veteran has reported 
having panic attacks, symptoms such as a decline in personal 
hygiene, spatial disorientation, near-continuous panic, or 
other symptoms set out for the 70 percent rating are not 
shown.  VA examiners have repeatedly described the veteran as 
oriented with no evidence of psychotic thought.  In March 
2008, the VA mental health provider described the veteran as 
well-groomed.  Moreover, the veteran has reported having good 
marital and familial relationships and said he was married to 
his wife for over 30 years and cared about his son and 
grandchildren.  As such, a rating in excess of 50 percent is 
not warranted.

2. Lumbosacral Strain

Service connection for a chronic and recurrent dorsal lumbar 
sprain was awarded by the RO in the February 1972 rating 
decision, and assigned a 20 percent disability rating under 
Diagnostic Code 5295.  That rating was reduced to 10 percent 
February 1973.  The April 2004 rating decision on appeal 
assigned a 20 percent disability rating under Diagnostic Code 
5237.

In evaluating musculoskeletal disabilities additional rating 
factors include functional loss due to pain supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40 
(2008).  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45 (2008).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2008).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims held that, where 
evaluation is based on limitation of motion, the question of 
whether pain and functional loss are additionally disabling 
must be considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes, however, that the Court has held that 
38 C.F.R. § 4.40 does not require a separate rating for pain 
but rather provides guidance for determining ratings under 
other diagnostic codes assessing musculoskeletal function.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Under the applicable rating criteria a 40 percent evaluation 
is warranted for favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine of 30 degrees or less.  38 C.F.R. § 4.71a.  A 20 
percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  
These evaluations are for application with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease. Id.  

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are 
separately evaluated under an appropriate diagnostic code.  
Id., Note (1).  However, there is no showing that the veteran 
objectively manifested service connected neurologic symptoms 
as a consequence of his service-connected lumbosacral strain.  

Further, there is no medical evidence of record to reflect 
that he had forward flexion of the thoracolumbar spine to 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine to warrant a 40 percent evaluation under 
the regulations currently in effect.  Ankylosis, whether 
favorable or unfavorable, involves fixation of the spine.  
Ankylosis is the immobility and consolidation of a joint due 
to disease, injury, or surgical procedure.  Lewis v. 
Derwinski, 3 Vet. A-pp. 259 (1992).

The veteran maintains that his low back disability warrants a 
rating in excess of 20 percent.  In his June 2004 notice of 
disagreement, he argued that he was no longer able to perform 
mechanical work on cars.

VA and private outpatient records reflect the veteran's 
complaints of back pain treated with over-the-counter and 
prescribed pain medication, acupuncture, and massage and 
physical therapies, and that he regularly worked out in a 
gym.

During his February 2004 VA orthopedic examination, the 
veteran complained of worsening, constant, and radiating low 
back pain and stiffness.  He reported being unable to work as 
a mechanic because he could not bend over and his low back 
was stiff and weak.  He had difficulty with prolonged sitting 
and standing and past treatment included epidural injections, 
chiropractic treatment, and acupuncture that was most 
effective.  He reported not working for several years in his 
auto body shop because he could not bend.  He was able to 
drive if he sat in just the proper position but was unable to 
ride his motorcycles for long distances.  The veteran was a 
certified physical instructor and worked to stay in shape and 
keep his weight down.  

Objectively, the veteran's lumbosacral spine showed flexion 
to 50 degrees (out of 90 degrees), with endpoint pain.  His 
lumbar spine demonstrated motion in all other planes of 
movement.  Neurological examination of the extremities was 
normal.  X-rays showed moderate degenerative joint changes of 
the lumbosacral spine from l 5 to L1.   The examiner said the 
veteran's back strain precluded him from employment as an 
auto mechanic due to the frequent bending and lifting 
required to complete that job.  Significantly, the examiner 
also opined that but the back disability would not affect his 
ability to maintain gainful sedentary employment. 

March 2004 private medical records indicate that the veteran 
had received acupuncture treatment for his back since January 
2001 and massage therapy since 2002.

Results of a May 2006 nerve conduction study of the veteran's 
lower extremities performed by VA were normal with no signs 
of lumbosacral radiculopathy.

According to an August 2007 VA outpatient record, results of 
a magnetic resonance image (MRI) included bulging discs and 
questionable bony fragments at L3 and L4 and an August 2007 
neurosurgery consultation was to the effect that there was no 
surgical intervention that would be helpful to the veteran.

During an April 2008 psychiatric examination, the veteran 
reported that he tried to start a new handyman business but 
could not continue due, in part, to having significant and 
worsening back problems.  He was observed to have a slow and 
stiff gait.

During an April 2008 VA spine examination he complained that 
increased back affected his ability to dress and that he 
needed to limber up in the morning.  He reported being unable 
to work as a car lot manager due to back pain.  He reported 
episodic difficulty toileting himself due to back pain but, 
otherwise, functioned reasonably well.  On examination the 
veteran demonstrated forward flexion to 85 degrees with 
severe discomfort.  He demonstrated painless motion in all 
other planes of lumbar movement.  

The VA examiner noted that the veteran had episodic periods 
of severe pain with a reasonable amount of relief.  The 
appellant reported that his pain was more constant than ever 
before, but there was no recent history of any incapacitating 
episodes requiring physician prescribed bed rest or 
hospitalization.  There was no evidence of any gross sensory 
or motor deficit.  The diagnosis was lumbosacral degenerative 
disk disease.  The examiner opined that the physical 
examination did not support the amount of clinical pain and 
discomfort claimed by the veteran.  The examination findings 
led the examiner to believe that the veteran's complaints 
were far in excess of the scientific evidence presented.  In 
the VA examiner's opinion, while the veteran was unable to 
stand for a length of time with the pain, it was 
unexplainable unless one resorted to speculation to say there 
was scientific evidence to warrant the amount of discomfort 
and inability to function due to pain.  The VA examiner 
opined that the veteran was unable to perform physical labor, 
but could work as a manager. 

The Board finds that there is no objective medical evidence 
that the veteran's lumbosacral strain warrants a rating in 
excess of 20 percent.  The objective medical evidence 
reflects that the strain is not manifested by forward flexion 
of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine to 
warrant an increased rating.  This is so, because during the 
February 2004 VA examination, his forward flexion was to 50 
degrees and, at the April 2008 VA examination, it was to 85 
degrees.  There are no clinical records referable to a 
finding of favorable thoracolumbar ankylosis.

With regard to establishing loss of function due to pain, the 
provisions of the general rating schedule for spinal 
disorders are controlling whether or not there are symptoms 
of pain, and irrespective whether the pain radiates.  
Moreover, it is well to note that the April 2008 VA examiner 
commented that the veteran's complaints of pain were far in 
excess of the scientific evidence presented during the 
current examination.  

Given the facts above, the veteran's lumbosacral strain does 
not warrant a rating in excess of 20 percent under any of the 
pertinent rating criteria.  The evidence is not so evenly 
balanced as to allow for the application of reasonable doubt.  
38 U.S.C.A. § 5107(b).

Concerning each of these disorders there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, so as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extra schedular rating under  38 C.F.R. § 
3.321(b)(1) (2008).  The record does not reflect that the 
veteran has been frequently hospitalized for either post 
traumatic stress disorder or his lumbosacral strain.  
Although in 2004 and 2008, the veteran told VA examiners that 
he was unable to work due post traumatic stress disorder and 
back pain, there is no objective evidence revealing that the 
low back and post traumatic stress disorders caused marked 
interference with employment, e.g., sick leave records, 
beyond that already contemplated by the schedular rating 
criteria.  Consequently, while the veteran's post traumatic 
stress disorder and lumbosacral strain may well cause some 
impairment in his daily activities, there is nothing in the 
record to distinguish his case from the cases of numerous 
other veterans who are subject to the schedular rating 
criteria for the same disability.

Thus, the assigned ratings for post traumatic stress disorder 
and a lumbosacral strain adequately address, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (the disability evaluation itself is 
recognition that industrial capabilities are impaired).  
Therefore, in the absence of such factors, the criteria for 
submission for extraschedular consideration under 38 C.F.R. § 
3.321(b)(1) have not been met.

B.	A total disability evaluation based on individual 
unemployability due to service connected disorders

In December 2003, the RO received the veteran's application 
for a total disability evaluation based on individual 
unemployability due to service connected disorders (VA Form 
21-8940).  He reports that he has been unable to work due to 
post traumatic stress disorder  and back disabilities since 
2003 or 2004.  The appellant does not allege, and the record 
does not show that his service connected hearing loss, 
tinnitus, or onychomycosis prevents employment alone, or in 
combination with other service connected disorders.  

The veteran reports completing two years of college, and 
having work experience in used car sales, and as an auto 
mechanic.  

A total disability evaluation based on individual 
unemployability due to service connected disorders may be 
assigned where the combined schedular rating for the service-
connected disabilities is less than 100 percent, when it is 
found that the service-connected disabilities render the 
veteran unable to secure or follow a substantially gainful 
occupation.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  
Unemployability associated with advancing age or intercurrent 
non-service-connected disability may not be considered in 
determining entitlement to a total compensation rating.  38 
C.F.R. § 4.19 (2008).  Factors to be considered are the 
veteran's employment history and his educational and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).

Under 38 C.F.R. § 4.16(a), if there is only one service-
connected disability, the disability shall be ratable at 60 
percent or more; if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  In exceptional 
circumstances, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment. 
38 C.F.R. § 4.16(b).

The sole fact that a veteran is unemployed for non-service- 
connected reasons, or has difficulty obtaining employment 
because of economic circumstances, is not enough for a total 
disability evaluation based on individual unemployability due 
to service connected disorders.  A high schedular rating, in 
itself, is recognition that the impairment makes it difficult 
to obtain and retain employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can, in fact, find 
employment.  See 38 C.F.R. §§ 4.1, 4.15 (2008).  In 
evaluating a claim for a TDIU, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  See 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). As noted, 
consideration may not be given to the impairment caused by 
non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2008).

In discussing the unemployability criteria, the Court has 
indicated that, in essence, the unemployability question, 
that is, the veteran's ability or inability to engage in 
substantial gainful activity, has to be looked at in a 
practical manner, and that the thrust is whether a particular 
job is realistically within the capabilities, both physical 
and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. 
App. 83 (1991). Marginal employment shall not be considered 
substantially gainful employment, and generally shall be 
deemed to exist when a veteran's earned income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.

Marginal employment exists, on a facts- found basis, when 
earned annual income exceeds the poverty threshold.  38 
C.F.R. § 4.16(a).  See Faust v. West, 13 Vet. App. 342 
(2000).

The VA General Counsel concluded that the controlling VA 
regulations generally provided that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by such 
circumstances.  Thus, the criteria include a subjective 
standard. It was also determined that "Unemployability" is 
synonymous with the inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (1991).  

In this case, service connection has been established for 
post traumatic stress disorder, evaluated as 50 percent 
disabling; a lumbosacral strain, evaluated as 20 percent 
disabling; tinnitus, evaluated as 10 percent disabling; 
onychomycosis of the big toenails, evaluated as 10 percent 
disabling; and for otitis externa and bilateral hearing loss, 
each evaluated as noncompensable.  The combined evaluation is 
60 percent.  Therefore, the veteran does not meet the 
percentage prerequisites for entitlement to a total 
disability evaluation based on individual unemployability due 
to service connected disorders under 38 C.F.R. § 4.16(a). 

As the veteran does not meet the threshold percentage 
criteria for a total disability evaluation based on 
individual unemployability due to service connected disorders 
set out in 38 C.F.R. § 4.16(a), a total rating may be 
assigned only if the record establishes an exceptional case 
in which his service-connected disabilities nonetheless 
render him unemployable.  The Board concludes that these 
disabilities in their totality do not reflect an exceptional 
case so as to have rendered him unemployable.

Although the veteran now states that he is unable to work 
because of his post traumatic stress disorder and lumbosacral 
strain, the probative medical evidence does not show total 
unemployability due to service-connected disabilities alone.  
The Board has considered the veteran's statements, the 
medical reports, and other evidence submitted in support of 
his claim.  The Board also notes that the veteran described 
his problems at work only in general terms, and did not 
describe any specific problems he had with fellow employees 
or otherwise in performing his job.  In fact, in March 2006, 
although the veteran told a mental health clinic examiner 
that he felt forced to sell his business due to stress, in 
June 2006, he reported forming a new business at which he 
worked several days a week although, in April 2008, he said 
his anger issues prevented him from continuing in his 
business.  Nevertheless, the record does not show exceptional 
circumstances reflecting an inability to obtain and retain 
any form of substantially gainful employment as due to 
service-connected disabilities. 

This is true despite the March and June 2004 VA Forms 21-
4192s from K.E., the veteran's son, who reported that the 
appellant worked in general auto body maintenance and sales, 
lost five months of work during the last year due to 
disability, and was allowed to work whatever hours or days he 
could.  It was noted that the veteran last worked in May 
2004, was unable to work steadily, and was forgetful.  In his 
March 2004 statement, K.E. said that his father was unable to 
handle employees and customers and did some office paperwork 
but was unable to sit in one position for any length of time. 

Although a June 2004 letter from a representative of the 
Warwick, Rhode Island, Fire Department, indicates that the 
veteran retired on a non-disability pension, since 1990 and 
was unable to perform his duties as a firefighter due to 
illness, it did not describe the illness that caused the 
veteran to retire.

Finally, four VA examiners in February and March 2004 and 
April 2008 found that the veteran was able to sustain 
gainful, albeit, sedentary employment.  It is well to note 
that there is no medical evidence showing that the service 
connected disorders alone preclude all forms of substantially 
gainful employment.  

The preponderance of the evidence is against the claim for a 
total disability evaluation based on individual 
unemployability due to service connected disorders and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert.


ORDER

Entitlement to a 50 percent rating for post-traumatic stress 
disorder is granted subject to the law and regulations 
governing the award of monetary benefits.

Entitlement to a rating in excess of 20 percent for a 
lumbosacral strain is denied.

Entitlement to a total disability evaluation based on 
individual unemployability due to service connected disorders 
is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


